DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuji (US Publication 2015/0194269).
In re claim 1, Fuji discloses A solid electrolytic capacitor comprising: 
a capacitor element (Figure 1, Abstract) that includes a valve action metal base (11 – Figure 1,  ¶42, ¶44) with a porous portion disposed on a first main surface of a core portion (¶45), a dielectric (13 – Figure 1, ¶45) layer disposed on the porous portion, a solid electrolyte layer (14 – Figure 1, ¶46) disposed on the dielectric layer (Figure 1), and a conductor layer (41 – Figure 1, ¶59) comprising a metal foil (¶59) and disposed on the solid electrolyte layer (14 – Figure 1); 

a cathode outer electrode (32 – Figure 1, ¶52) electrically connected to the conductor layer (41 – Figure 1) of the capacitor element, with the cathode outer electrode disposed on the sealing layer opposite the conductor layer (Figure 1); 
an anode outer electrode (32 – Figure 1, ¶52) electrically connected to the valve action metal (11 – Figure 1) base; and 
a cathode through-electrode (43 – Figure 1, ¶61) extending through the sealing layer (2 – Figure 1) to connect the conductor layer to the cathode outer electrode (Figure 1).
In re claim 4, Fuji discloses the solid electrolytic capacitor according to Claim 1, as explained above. Fuji further discloses wherein the conductor layer (combination of 41, 15, and 6 – Figure 1, ¶47) and directly contacts the solid electrolyte layer (14 – Figure 1).
In re claim 6, Fuji discloses the solid electrolytic capacitor according to Claim 1, as explained above. Fuji further discloses wherein a surface of the metal foil (41 – Figure 1)comprises a roughened surface (¶67).
In re claim 7, Fuji discloses the solid electrolytic capacitor according to Claim 1, as explained above. Fuji further discloses wherein the metal foil (41 – Figure 1) l includes a coat layer (6 – Figure 1) that comprises an anchor coat agent on a surface thereof (Figure 1).
In re claim 8, Fuji discloses the solid electrolytic capacitor according to Claim 1, as explained above. Fuji further discloses wherein the metal foil (41 – Figure 1) is composed of at least a metal that is selected from a group consisting of aluminum, copper, silver, and an alloy having a main component that is one of aluminum, copper, and silver (¶66).
In re claim 9, Fuji discloses the solid electrolytic capacitor according to Claim 1, as explained above. Fuji further discloses wherein the metal foil (41 – Figure 1) has at least one through-hole (23 – Figure 1, ¶61).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (US Publication 2015/0194269) in view of Kuriyama (US Patent 5,559,668).
In re claim 2, Fuji discloses the solid electrolytic capacitor according to Claim 1, as explained above. Fuji further discloses wherein the conductor layer comprises a conductive paste layer (6 – Figure 1, ¶62) that is disposed on the solid electrolyte layer (14 – Figure 1) with the metal foil (41 – Figure 1) disposed on the conductive paste layer (6 – Figure 1).
Fuji does not disclose that the conductive paste layer is a conductive resin layer.
Kuriyama discloses a conductive paste layer is a conductive resin layer (4’ – Figure 3, ) used to adhere a terminal to the cathode of a capacitor body (col.4 ll.33-44). 	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the conductive resin of Kuriyama to provide proper adhesion strength between the capacitor body and the terminal.
In re claim 3, Fuji discloses the solid electrolytic capacitor according to Claim 1, as explained above. Fuji further discloses wherein the conductor layer (41 – Figure 1) comprises a 
Fuji does not disclose that the conductive paste layer is a conductive resin layer.
Kuriyama discloses a conductive paste layer is a conductive resin layer (4’ – Figure 3, ) used to adhere a terminal to the cathode of a capacitor body (col.4 ll.33-44). 	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the conductive resin of Kuriyama to provide proper adhesion strength between the capacitor body and the terminal.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (US Publication 2015/0194269).
In re claim 10, Fuji discloses The solid electrolytic capacitor according to Claim 1, as explained above. Fuji does not disclose the cathode through- electrode comprises an area that is larger than an area of the porous portion. However, it is well-known in the art that the size of the cathode through-electrode affects the ESR characteristics of the device. Furthermore, the Examiner is taking any arbitrary portion of the anode body to be a porous portion. It would have been an obvious matter of design choice to alter the size of the through-electrode to achieve a device of desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim 
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) a first anode through-electrode extending through the sealing layer and a second anode through-electrode extending through the insulating layer that is disposed on the core portion of the anode. The core portion is connected to the anode outer electrode with the first and second anode through-electrodes disposed therebetween.  The prior art further does not teach nor suggest (in combination with other claim limitations) the anode through-electrode is directly in contact with the core portion while connecting the core portion to the anode outer electrode. 
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) a stress-relaxing portion that is not in the porous portion and is disposed at a central region on the surface of the valve action metal base.
Claims 15-27 are allowed. The prior art does not teach nor suggest (in combination with other claim limitations) a capacitor element comprising a valve metal with a porous and core portion. An insulating layer is disposed on the exposed portion of the core portion, a first sealing layer is disposed on the insulating layer, and a second sealing layer is disposed on the first sealing layer. A first anode through-electrode extends through the insulating layer and the first sealing layer on the core portion of the anode. A second anode through-electrode connects a first anode inner electrode that is disposed on the first sealing layer and an anode outer electrode that is disposed on the second sealing layer. A cathode through-electrode is disposed to extend through the first sealing layer connecting a cathode conductor to a cathode inner 
Claim 28 is allowed. The prior art does not teach nor suggest (in combination with other claim limitations) a capacitor element comprising a valve metal with a porous and core portion having an exposed portion. The capacitor element further comprises a conductor layer disposed on the solid electrolyte layer. A first sealing layer is disposed on the exposed portion of the core portion and conductor layer, and an anode through-electrode extends through the sealing layer. A first anode through-electrode extends through the first sealing layer on the core portion of the anode. A second anode through-electrode connects a first anode inner electrode that is disposed on the first sealing layer and an anode outer electrode that is disposed on the second sealing layer. A cathode through-electrode is disposed to extend through the first sealing layer connecting the conductor layer to a cathode inner electrode disposed on the first sealing layer. A second cathode through-electrode extends through the second sealing layer, connecting the first cathode inner electrode to a cathode outer electrode exposed from the second sealing layer. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshida et al. (US Publication 2006/0256507) Figure 2C

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848